Mikoll, J. (dissenting).
I disagree that plaintiff has failed to raise a question of fact as to defendant’s negligence. The record discloses that defendant’s store had opened at 12:00 p.m. on February 10, 1985. Employees were there at 11:30 a.m. It had snowed some nine inches the day before. On the day in question, the parking lot and sidewalk were snow-covered and icy. Plaintiff entered the store at approximately 12:30 p.m. She slipped and fell in the main aisle of defendant’s store in its men’s department. The aisle consisted of vinyl-type flooring which was highly polished. Plaintiff’s testimony indicates that *658the entire aisle was wet from customers tracking in snow from the outside. There was no carpet to soak up water in the aisle where plaintiff fell, nor any cautionary signs.
Defendant was aware of the prior day’s weather conditions which continued to prevail on the day of the accident. It was obvious that snow would be tracked into the store and down the aisle where plaintiff fell. Plaintiff’s testimony and that of her husband indicate that this had indeed occurred.
Plaintiff’s expert, a professional engineer, is a safety engineer with 19 years of experience. He has specialized in measuring the coefficient of the friction of various floor surfaces, including vinyl. He opined that such floors are impervious to water and are slippery when wet or when waxed and highly polished.
Considering the snow conditions which had prevailed from the night before the accident and the likelihood of the store’s vinyl floor becoming dangerously wet from customer traffic, it was incumbent upon defendant to take some positive action to forestall the dangerous condition from occurring. The record further indicates that another person had fallen on the floor some 15 minutes before plaintiff, although not in the same area.
Plaintiff has produced sufficient evidence to raise a question of fact as to the existence of an inherently dangerous condition, that is, a wet vinyl floor. The finder of fact should be allowed to determine whether defendant, considering weather and other pertinent circumstances, had sufficient notice and opportunity to remedy it.
It is to be noted that plaintiff’s expert indicated that mats should be used to forestall slippery-when-wet conditions or some other means employed to pick up water. Finally, it is to be noted that plaintiff has not finished pretrial discovery of the maintenance supervisor and the witness who aided the stricken plaintiff and allegedly mopped up the wet floor and placed a cautionary sign on it.
Supreme Court’s order should therefore be affirmed.